     Case 2:19-bk-21521-NB       Doc 63 Filed 10/15/19 Entered 10/15/19 13:51:01               Desc
                                  Main Document    Page 1 of 5


 1   RON BENDER (SBN 143364)
     JULIET Y. OH (SBN 211414)
 2   LINDSEY L. SMITH (SBN 265401)
 3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     10250 Constellation Boulevard, Suite 1700
 4   Los Angeles, California 90067
     Telephone: (310) 229-1234; Facsimile: (310) 229-1244
 5   Email: RB@LNBYB.com, JYO@LNBYB.com, LLS@LNBYB.com
 6   Proposed Attorneys for Chapter 11 Debtor
 7   and Debtor in Possession

 8
                            UNITED STATES BANKRUPTCY COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10

11                                   LOS ANGELES DIVISION

12

13   In re                                      )       Case No. 2:19-bk-21521-NB
                                                )
14
     TATUNG COMPANY OF AMERICA,                 )       Chapter 11
15   INC.,                                      )
                                                )       NOTICE OF APPLICATION OF
16                      Debtor                  )       DEBTOR    AND  DEBTOR     IN
                                                )       POSSESSION TO EMPLOY SIX
17                                              )       DEGREES LAW GROUP AS SPECIAL
                                                )       CORPORATE COUNSEL
18
                                                )
19                                              )
                                                )       Hearing:
20                                              )       Date: November 5, 2019
                                                )       Time: 1:00 p.m.
21                                              )       Place: Courtroom 1545
                                                )             255 East Temple Street
22
                                                )             Los Angeles, California, 90012
23                                              )
                                                )
24                                              )
                                                )
25                                              )
26                                              )

27

28
                                                    1
     Case 2:19-bk-21521-NB         Doc 63 Filed 10/15/19 Entered 10/15/19 13:51:01                Desc
                                    Main Document    Page 2 of 5


 1          PLEASE TAKE NOTICE that on November 5, 2019 at 1:00 p.m., before the

 2   Honorable Neil W. Bason, United States Bankruptcy Judge, the Court will hold a hearing to

 3   consider the application (the “Application”) for Court approval of the employment of Six Degrees

 4   Law Group (“SD”) by Tatung Company of America, Inc., the debtor and debtor in possession

 5   herein (the “Debtor”), as the Debtor’s special corporate counsel, at the expense of its estate,

 6   pursuant to 11 U.S.C. § 327(e), with compensation determined pursuant to 11 U.S.C. §§ 330 and

 7   331, effective as of September 30, 2019, the date the Debtor filed its voluntary chapter 11

 8   bankruptcy petition, upon the terms and conditions described below and in the Application.

 9          PLEASE TAKE FURTHER NOTICE that any request for a copy of the Application

10   must be made in writing to Levene, Neale, Bender, Yoo & Brill L.L.P., 10250 Constellation

11   Blvd., Suite 1700, Los Angeles, California 90067, Attention: Lindsey L. Smith, Telephone No.

12   (310) 229-1234, Facsimile No. (310) 229-1244, Email: LLS@LNBYB.COM.

13          PLEASE TAKE FURTHER NOTICE that any party asserting an objection to the

14   Application, must, not later than fourteen (14) days prior to the hearing date set forth above, file a

15   written objection with the Clerk of the Bankruptcy Court in the form required by Local

16   Bankruptcy Rule 9013-1(f), and serve such objection on the Office of the United States Trustee,

17   as well as proposed counsel for the Debtor whose name and address appear at the top, left-hand

18   corner of the first page of this Notice. Failure to timely file and serve an objection may be deemed

19   by the Court to be consent to the relief requested in the Application.

20          PLEASE TAKE FURTHER NOTICE that he Debtor seeks to employ SD for the

21   purpose of providing general corporate legal services, including with respect to corporate

22   agreements, board and shareholder processes and routine employment matters. Further, to the

23   extent requested by the Debtor, the Debtor seeks to employ SD to advise the Debtor on any

24   business formation and corporate governance issues of non-bankruptcy law related to the

25   Debtor’s current business formation and any restructuring of its business formation, including a

26   sale of the Debtor’s business, through a chapter 11 plan of reorganization or otherwise.

27

28
                                                       2
     Case 2:19-bk-21521-NB        Doc 63 Filed 10/15/19 Entered 10/15/19 13:51:01                 Desc
                                   Main Document    Page 3 of 5


 1          PLEASE TAKE FURTHER NOTICE that prior to the Debtor’s bankruptcy filing, the

 2   Debtor paid a retainer to SD in the amount of $40,000 in contemplation of and in connection with

 3   the Debtor’s chapter 11 case (the “Retainer”). SD was advised by the Debtor that the source of

 4   payment of the Retainer was from the Debtor’s funds. SD will place the unused portion of the

 5   Retainer as of the filing of the Debtor’s bankruptcy petition into a segregated account and draw

 6   down from those funds on a monthly basis in accordance with the common procedures of this

 7   District to assist SD with its cash flow needs, recognizing that all post-petition fees and expenses

 8   paid to SD must be ultimately approved by the Court after notice and a hearing.

 9          SD will seek Court authority to be paid from the Debtor’s estates for any and all fees

10   incurred and expenses advanced by SD from and after the Petition Date. SD recognizes that the

11   payment of any such additional fees and expenses will be subject to further Court order after

12   notice and a hearing.

13          SD will bill its time for its representation of the Debtor on an hourly billing basis in

14   accordance with SD 's standard hourly billing rates. SD will provide monthly billing statements to

15   the Debtor that will set forth the amount of fees incurred and expenses advanced by SD during the

16   previous month. LNBYB will seek reimbursement of expenses in accordance with the rates set

17   forth in the guidelines previously promulgated by the UST. The Debtor expects that Edgar Park,

18   Esq. will be the attorney at SD responsible for the representation of the Debtor during its chapter

19   11 case. Mr. Park’s hourly billing rate is $425. Paralegals at SD bill at an hourly rate of $100.

20   Dated: October 15, 2019                       TATUNG COMPANY OF AMERICA, INC.
21
                                                   By:     /s/ Lindsey L. Smith __
22                                                         Ron Bender
                                                           Lindsey L. Smith
23                                                         LEVENE, NEALE, BENDER,
                                                           YOO & BRILL L.L.P.
24                                                         Proposed Attorneys for
                                                           Chapter 11 Debtor and
25                                                         Debtor in Possession
26

27

28
                                                       3
Case 2:19-bk-21521-NB          Doc 63 Filed 10/15/19 Entered 10/15/19 13:51:01                     Desc
                                Main Document    Page 4 of 5

 1                            PROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
 3
     A true and correct copy of the foregoing document NOTICE OF APPLICATION OF DEBTOR AND
 4   DEBTOR IN POSSESSION TO EMPLOY SIX DEGREES LAW GROUP AS SPECIAL CORPORATE
     COUNSEL will be served or was served (a) on the judge in chambers in the form and manner required
 5   by LBR 5005-2(d); and (b) in the manner stated below:

     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On October 15, 2019, I checked the CM/ECF docket for this bankruptcy case
 7   or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
     to receive NEF transmission at the email addresses stated below:
 8
         •   Ron Bender rb@lnbyb.com
 9       •   Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
             cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
10       •   Jeffery D Hermann jhermann@orrick.com
         •   Dare Law dare.law@usdoj.gov, ron.maroko@usdoj.gov;Alvin.mar@usdoj.gov
11       •   Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
         •   Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
12       •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
13
     2. SERVED BY UNITED STATES MAIL: On October 15, 2019, I served the following persons and/or
14   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
     and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
15   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
     completed no later than 24 hours after the document is filed.
16
17                                                             Service list served by U.S. Mail attached

18
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
19   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on October 15, 2019, I served the following persons and/or entities by personal delivery, overnight mail
20   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
21   mail to, the judge will be completed no later than 24 hours after the document is filed.

22   None.

23
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is
24   true and correct.

25    October 15, 2019              Stephanie Reichert                  /s/ Stephanie Reichert
      Date                          Type Name                           Signature
26
27
28
        Case 2:19-bk-21521-NB         Doc 63 Filed 10/15/19 Entered 10/15/19 13:51:01             Desc
                                       Main Document    Page 5 of 5
Tatung Company Of America, Inc.          Office of the United States Trustee
File No. 8973                            915 Wilshire Blvd., Suite 1850
OUST, 20 Largest, Secured Creditors      Los Angeles, CA 90017



Richard C. Sanders                       Tina Tsai                              Jesse Mendoza
Hemlock SemiConductor Oper.              Acrox Technologies Co., Ltd            Able Industrial
12334 Geddes Road                        4F., No.89 Minshan St., Neihu Dist.,   2006 South Baker Avenue
Hemlock, MI 48626                        Taipei City 114 TAIWAN                 Ontario, CA 91761


Casey Johnson                            Dawson Kim                             Vicky Wang
Belden Inc.                              Cresyn Co., Ltd.                       E-Century Technical & Ind. Corp.
28884 Network Place                      8-22 Jam Won-Dong, Seecho-Gu,          No. 50, JianSan Rd.
Chicago, IL 60673-1288                   Seoul, Republic of Korea #137-902      Jhonghe City
                                         SOUTH KOREA                            TAIPEI COUNTY ROC

Julie Wu                                 Julie Wu                               Jessica Cheng
Emerson Climate Technologies             Emerson Electric (Thailand) Ltd.       Fabrique, Ltd.
Suzhou Co. Ltd.                          24 Moo 4. Tambol Pluakdaeng            28 School Street
No.69 Suhong West Road,                  Amphur Plaukdaeng, 21140               Branford, CT 06405
215021 CHINA                             THAILAND

Linda Schneider                          Gary Chui -GGEC Hong Kong              Kathy Thabet
Dupont Special Products USA LLC          Limited, Unit# 7-12, 6/F, Sterling     All Nation Security Service Inc.
PO Box 101727                            Centre, 11 Cheung Yue Street,          3701 Wilshire Blvd. # 530
Pasadena, CA 91189-1727                  Cheung Sha Wan                         Los Angeles, CA 90010
                                         Kowloon 0000 HONG KONG

Sarah Li                                 Jim Coffey                             Yoyo Wang
Lite-On Technology Corporation           Paige Electric Company LP              Primax Electronics Ltd.
392, Ruey Kuang Road                     P.O. Box 821336                        669, Ruey Kuang Road, Neihu, 114,
Neihu, Taipei, 144                       Philadelphia, PA 19182-1336            Taipei
TAIWAN R.O.C.                                                                   TAIWAN R.O.C.

Gina Chen                                Arya Li                                Shirley
Shanghai Korrun Bags & Luggage           Shenzhen Ktc Commercial Display        Shenzhen Ktc Tech
Products 5F, No.14 Caohejing High-       Technology Co. Ltd.                    Northern Wuhe Road
tech Park No. 518 Xinzhuan Rd.,          Northern Wuhe Road, Banxuegang         Bangxuegang Industry Area,
Shanghai, 201612 CHINA                   Industry, 518129 CHINA                 Shenzhen, China

Ming Wu                                  Pham Thuy
Suzhou Blue Bridge Electronic Co.        Minco Products, Inc.
Room 322 Building No 1,                  NW 5915
No 5001                                  PO Box 1450
Baodai West Rd, MUDU 1                   Minneapolis, MN 55485-5915

Secured Creditor                         Secured Creditor                       Alleged Secured Creditor
East West Bank                           IBM Credit LLC                         Mega International Commercial Bank
9300 Flair Drive, 6th Floor              One North Castle Drive                 Co., Ltd.
El Monte, CA 91731-0000                  Armonk, NY 10504-0000                  445 S. Figueroa St, Ste 1900
                                                                                Los Angeles, CA 90071
